DETAILED ACTION

1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2021 has been entered.

     Claims 1, 3-9, 14, 19 and 25-28 are pending.    

     Claims 2, 15-18 and 20-24 have been canceled previously.
     
	REASONS FOR ALLOWANCE

3. The following is an Examiner's Statement of Reasons for Allowance:  

4.  As indicated in the Notice of Allowance, mailed 02/10/2021,
     the claimed CD154 peptide of 15 amino acids in length of SEQ ID NO: 27 that inhibits the binding of CD40 with CD154/gp39/CD40 ligand does not appear to known or taught in the prior art. 
     The prior art neither suggests or teaches claimed CD154 peptide of SEQ ID NO: 27 that inhibits the binding of CD40 with CD154/gp39/CD40 having the exact chemical structure claimed.  

     Accordingly the claims of this application are deemed allowable. 

5.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
May 6, 2021